Citation Nr: 0928423	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for residuals of head 
injury (now claimed as headaches).

2.  Entitlement to service connection for residuals of head 
injury (now claimed as headaches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for residuals of a head 
injury (now claimed as headaches) finding that the Veteran 
had not submitted new and material evidence to reopen the 
claim.  Irrespective of the RO's action, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for 
residuals of head injury.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).
 
The Veteran testified at an RO hearing in February 2007.  A 
transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for residuals 
of head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim to reopen service 
connection for residuals of head injury in May 2000.  The 
Veteran did not appeal this decision and it is now final.

2.  Evidence received since the final May 2000 RO decision is 
not cumulative and raises a reasonable possibility of 
substantiating the service connection claim for residuals of 
head injury.


CONCLUSION OF LAW

New and material evidence has been received since the May 
2000 RO decision and the claim of entitlement to service 
connection for residuals of head injury is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied service connection for residuals of 
head injury in April 1956 on the basis that a March 1956 VA 
examination showed no evidence of a neurological or 
psychiatric disorder related to an in-service head injury.  
The Veteran did not appeal the RO's decision; so it became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.160(d), 20.200 (2008).

The RO confirmed the denial in rating decisions dated from 
February 1987 to May 2000 finding that the Veteran had not 
submitted new and material evidence to reopen the claims.  
The Veteran did not appeal these decisions; so they became 
final, as well.  Id.

The Veteran filed his present claim to reopen service 
connection for residuals of head injury (now claimed as 
headaches) in September 2005.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the final May 2000 RO decision 
includes VA medical  records dated from 2000 to 2006, an 
August 2006 VA examination report, hearing testimony from the 
February 2007 RO hearing, and duplicate copies of the 
Veteran's service treatment records.

The VA medical records dated from 2000 to 2006 show continued 
complaints of headaches and negative neurological evaluation.  
However, a March 2005 VA magnetic resonance imaging (MRI) 
report shows mild diffuse cerebral atrophy, most pronounced 
in the frontal lobes.  There was no mass, hemorrhage, or 
infarct seen; but there were chronic ischemic changes in the 
periventricular white matter.  

In June 2006, a VA neurologist noted that the MRI of the 
brain was unremarkable and the impression was left-sided 
headaches for which the examiner was proceeding with a 
Doppler of the carotid vessels for consideration of ischemic 
causes of his headache.  The same neurologist performed a VA 
examination in August 2006 and found that the Veteran's 
headaches were not related to service, in part, because he 
had a history of an unremarkable MRI scan of the brain.  The 
Veteran testified in the February 2007 RO hearing, recalling 
the in-service injury.

The March 2005 MRI scan submitted since the last final RO 
decision is new and material.  It is new as it was not 
previously before the RO.  It also is material as it 
specifically shows a mild diffuse cerebral atrophy more 
pronounced in the frontal lobes and chronic ischemic changes 
seen in the periventricular white matter.  This is material 
as it shows a present disability in the brain that is 
possibly related to the Veteran's complaints of headaches 
that he has had since his head injury in service.  Therefore, 
the information submitted since the last final RO decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is warranted. 
38 U.S.C.A. § 5108.

The Veteran's claim to reopen service connection for 
residuals of head injury has been considered with respect to 
VA's duty to notify and assist.  Given the favorable outcome 
noted above, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). 


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for residuals of head injury (now 
claimed as headaches) and the claim is reopened.


REMAND

The Veteran seeks service connection for residuals of head 
injury in service.  The record shows that he has complained 
of headaches since a head injury in service.  Current VA 
medical evidence shows on computed tomography (CT) 
examination in December 1999 and MRI examination in March 
2005 that the Veteran's brain has mild diffuse cerebral 
atrophy, most pronounced in the frontal lobes and chronic 
ischemic changes in the periventricular white matter.  A 
medical opinion from a VA neuropsychiatrist is necessary to 
resolve this matter.

The service treatment records show that on September 21, 
1955, the Veteran was in a tank going across a field when he 
lost consciousness.  His fellow servicemen reported that they 
went through a ditch and the Veteran fell back.  Afterward, 
he reportedly was mumbling "stop the tank" and was 
disoriented.  The brief diagnosis was head injury, 
concussion, possibly intracranial hemorrhage.  On physical 
evaluation at USA Hospital in Fort Hood, Texas, there were no 
clinical signs of head trauma.  The neurological examination 
was negative except for poor light reaction of pupils.  He 
was disoriented, dazed, moving about the bed attempting to 
get up, and repeating "stop the tank."  A September 1955 
skull x-ray examination showed no abnormality demonstrated.  
Nursing notes dated from September 21, 1955 to September 24, 
1955 note the Veteran continued to be confused and 
disoriented; he could not remember his name.  He thought he 
was in jail and did not recognize his friends.  Nursing notes 
dated from September 25, 1955 to October 2, 1955 show that 
the Veteran complained of headaches but was oriented.     

An October 2, 1955 record notes the Veteran had been doing 
well until a nurse found him apparently confused and 
disoriented having some sort of fit in which his arms and 
legs moved and twitched; he was not incontinent.  This lasted 
for 30 minutes.  Following the seizure, the Veteran was 
apparently completely confused and disoriented not even 
remembering his own name.  He continued to be dizzy and 
disoriented, not knowing why he was in the hospital or the 
names of his visitors.  Neurological examination including 
fundoscopic examination, examination of the cranial nerves, 
eyes, and deep and superficial reflexes was completely 
normal.  Nursing notes dated from October 3, 1955 to October 
15, 1955 note that the Veteran was oriented but did not want 
to get out of bed because he felt dizzy.  He also had a 
"dripping sensation" in his right frontal area.  

An October 1955 neuropsychiatry examination noted that 
symptoms related by the Veteran were strongly suggestive of a 
psychogenic disorder superimposed upon a mild or moderate 
head injury.  The Veteran described a persistent complaint of 
"water dripping" in his head.  An October 1955 
electroencephalogram (EEG) noted an impression of normal 
awake and natural sleep record.

In November 1955, a narrative summary notes that the Veteran 
was admitted into Brooke Army Hospital on October 25, 1955 as 
a transfer from the USA Hospital in Fort Hood, Texas, with a 
diagnosis of observation, psychiatric, possibly psychogenic 
asthenic reaction.  It was noted that laboratory studies, 
including serology, blood count, urinalysis, chest and skull 
x-rays, and EEG evaluation were all normal.  The general 
physical and neurological examinations also were normal.  On 
mental status examination, he shuffled slowly to the 
examining room, complaining of weakness in the legs, dull 
headache, and a "dripping" sensation in his right temporal 
area, which felt to him like a liquid "dripping" in his 
head and was most annoying.  Even though he described this 
symptom as being very troublesome, his facial expression did 
not accompany the degree of severity, which he described.  He 
had an attitude of indifference and appeared to be unwilling 
to expend any effort or to cooperate to any great degree on 
his own part.  After evaluation, the Veteran was diagnosed 
with passive-aggressive reaction, chronic, moderate; 
manifested by stubbornness, procrastination, passive 
obstructionism, and a tendency to cling to somatic 
complaints, with poorly controlled hostility.  

At the January 1956 discharge examination, clinical 
evaluation of the head, neurological evaluation, and 
psychiatric evaluation all were normal.

After service, a March 1956 examination report noted that the 
Veteran related an injury in September 1955 but was somewhat 
vague about the details.  The examiner noted that the claims 
file did not have any medical records and that no defects 
were noted at discharge from service.  The Veteran stated 
that he was riding in a tank when they went over a lot of 
bumps and his head struck something, and he was hospitalized 
until November 1955.  He had pain in his head periodically 
and present complaints included a slight pain in the right 
side of his head, not like a headache but he thought "it was 
a nerve or something."  Neurological evaluation revealed no 
disturbance in gait, station, or posture.  The Romberg test 
was negative; the cranial nerves were intact.  There was no 
external evidence of head injury found; no muscle weakness or 
atrophy; no sensory changes; reflexes were normal; and 
coordination tests were done satisfactorily.  An EEG test 
done in March 1956 was interpreted as being within the range 
of normal variation.  On mental status examination, there was 
no evidence of any psychotic manifestations.  The diagnosis 
was no neurological or psychiatric disorder found.

VA primary care records dated from 1999 to 2000 note a 
headache of questionable etiology.  A December 1999 CT scan 
showed cerebral atrophy, no acute changes from before.

A July 2004 VA neurological clinical note shows the Veteran's 
headaches were in the left temple for at least five years and 
were getting worse.  He denied any other symptoms; no nausea, 
vomiting, photophobia/phonophobia, or visual symptoms.  He 
also had no loss of consciousness, seizures, problems with 
balance, falls, head injuries, or memory loss.  After 
clinical evaluation, the assessment was headaches, left 
temple, sharp, severe; these might be late onset migraine 
headaches but the examiner wanted to rule out temporal 
arteritis and any mass lesion.  The examiner also thought the 
Veteran might have paroxysmal left hemicrania.

An October 2004 VA addendum record notes that the Veteran was 
unlikely to have temporal arteritis because his symptoms were 
for five years; and there was no jaw claudication, 
polymyalgia rheumatica symptoms, no visual changes, malaise, 
weight loss, night sweat, or anorexia; and a normal physical 
examination.

A March 2005 VA MRI report showed mild diffuse cerebral 
atrophy, most pronounced in the frontal lobes.  There was no 
mass, hemorrhage, or infarct seen; but there were chronic 
ischemic changes in the periventricular white matter.  

In June 2006, a VA neurology consult report shows the Veteran 
had been worked up for left-sided headaches a couple of years 
ago.  He got the headaches in the morning lasting three to 
four hours, with no nausea, photophobia, focal weakness, or 
sensory changes noted.  His MRI of the brain was 
unremarkable.  His sedimentation rates were consistently not 
elevated with no evidence for temporal arteritis.  On 
neurological examination, he had a mildly antalgic gait with 
pain in his back and knees using a cane, but there was no 
focal weakness anywhere, no Romberg sign or pronator drift 
present; reflexes were brisk and symmetric for his age.  
Cranial nerve function including visual fields, fundi, 
pupils, extraocular movements, movements of the face, jaw, 
tongue, and palate, and sensation over the face was normal.  
The examiner heard no bruits over his carotids.  The 
impression was left-sided headaches for which the examiner 
was proceeding with a Doppler of the carotid vessels for 
consideration of ischemic causes of his headache.

An August 2006 VA examination report from the same 
neurologist who saw him in June 2006 notes the claims file 
was available and reviewed.  The claims file noted that the 
Veteran had a head injury that was considered mild in 1955 
and was evaluated with a history of headaches in 1956; but 
was diagnosed with passive-aggressive disorder and no 
neurological deficit was documented.  He now claimed to have 
headaches related to this injury more than 50 years ago.  He 
stated that his headaches were on the left side and lasted 
three to four hours with no nausea or photophobia.  There was 
no focal weakness and there was a history of an unremarkable 
MRI scan of the brain a couple of years ago.  He had 
sedimentation rates that were consistently not significantly 
elevated and since the examiner's examination in June 2006, 
he had an unremarkable Doppler examination of the carotids.  
The examiner found that the left-sided headaches were 
vascular in nature, not appearing clearly traumatic in 
nature.  There was no documentation either in history or in 
the claims file to indicate that the head injury was severe 
enough in 1955 to cause headaches 50 years later.  It was the 
examiner's view that the headaches the Veteran complained 
about were not related to the injury in question; this 
statement was made on a more probable than not or more likely 
than not basis.

The August 2006 VA examination report is considered flawed 
because it is based on the fact that the Veteran's MRI was 
unremarkable when, in fact, the March 2005 MRI showed mild 
diffuse cerebral atrophy, most pronounced in the frontal 
lobes.  This also was noted on CT examination in December 
1999.  The examiner also noted that the Veteran had not 
complained of headaches for 50 years, when, in fact, the 
claims file shows the Veteran has complained of headaches 
(and has filed service connection claims for residuals of a 
head injury) since his discharge from service in 1956.

For these reasons, another examination is necessary by an 
appropriately qualified physician to provide all necessary 
clinical studies to determine the Veteran's present MRI and 
CT findings and then determine whether it is at least as 
likely as not that the current findings are related to his 
head injury in 1955.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
neuropsychiatric examination by an 
appropriately qualified physician to 
obtain an opinion as to whether the 
Veteran's current headache disability is 
related to his head injury in service.

All necessary clinical studies should be 
performed including MRI and CT scans of 
the Veteran's brain to determine the 
present diagnoses.

The claims file must be reviewed in 
entirety in conjunction with the 
examination, including all relevant 
history of the Veteran dating back to his 
head injury in 1955 up to the December 
1999 CT scan showing mild diffuse cerebral 
atrophy and the March 2005 MRI showing 
more specifically mild diffuse cerebral 
atrophy, most pronounced in the frontal 
lobes and chronic ischemic changes in the 
periventricular white matter, in addition 
to all the more recent medical records.

A rational for all opinions must be 
provided.

2.  Thereafter, any additional development 
deemed necessary should be provided.  If 
the claim remains denied, issue the 
Veteran a supplemental statement of the 
case addressing the matter and why it is 
denied and allow the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


